Citation Nr: 0722773	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
hypertensive heart disease, including entitlement to a rating 
higher than 60 percent as of January 2006.



WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
hypertension and assigned a 10 percent rating therefor.  Over 
the course of this appeal, the initial rating has been 
increased to 30 percent and the disability recharacterized as 
hypertensive heart disease.  Additionally, a 60 percent 
rating has been assigned as of January 30, 2006, and a 
separate 20 percent rating for systolic hypertension granted 
as of January 12, 1998.  The veteran continues his appeal, 
requesting that a single 100 percent rating be assigned for 
his hypertensive heart disease based on extra-schedular 
considerations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been unemployable by reason of 
hypertensive heart disease since at least March 1994.


CONCLUSION OF LAW

Criteria for a 100 percent rating for hypertensive heart 
disease have been met since March 3, 1994.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he has been unemployable as a 
result of uncontrollable hypertension since he filed his 
claim for VA compensation in March 1994.  He requests that an 
extra-schedular rating of 100 percent be assigned as the 
schedular rating criteria are inadequate in his case.  The 
veteran specifically asserts that he has been unable to 
control his hypertension and hypertensive heart disease for 
decades and, as a consequence, is unsteady and dizzy on a 
regular basis.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board points out that this appeal was before the United 
States Court of Appeals for Veterans Claims (Court) in August 
2005.  At that time, the Court remanded the matter for 
consideration of assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321.  The Court addressed the fact that 
the Board was constrained by the regulations in that initial 
consideration of assignment of an extra-schedular evaluation 
had to be made by the director of Compensation and Pension 
Services.  Then, and only then, does the Board have the 
authority to address the assignment of a rating under 
38 C.F.R. § 3.321.  As such, the Board found in its September 
2006 decision that there was evidence of exceptional 
circumstances and referred the claim to the director of 
Compensation and Pension Services.

In March 2007, the director of Compensation and Pension 
Services performed an administrative review.  The memorandum 
clearly sets out the reasoning for the assignment of various 
schedular ratings.  Unfortunately, the exceptional 
circumstances addressed by the Board were not discussed nor 
was a reason given for finding that the schedular ratings 
assigned were adequate.  Consequently, the veteran continues 
his quest for a well-reasoned decision as to why he is not 
entitled to a 100 percent rating based on medical evidence of 
his unemployability due to hypertensive heart disease.

The medical evidence of record shows that the veteran has 
required treatment for hypertension for decades and has been 
unable to work as a result of symptoms associated with 
uncontrolled hypertension and hypertensive heart disease.  In 
January 2006, the veteran underwent VA examination and a 
thorough review of his substantial claims folder and medical 
treatment records was performed.  After a complete 
evaluation, the examiner opined that the veteran was not 
capable of unemployment and based this opinion upon a history 
of unsteadiness and light-headedness for the entire period of 
time in question.  There is no medical evidence contrary to 
the medical opinion of the VA examiner.

Given the evidence as outlined above, the Board finds that 
the veteran has been unemployable by reason of his service-
connected hypertensive heart disease since at least March 
1994.  The Board notes that it determined in its September 
2006 decision that entitlement to consideration of an extra-
schedular evaluation was warranted.  Thus, the only issue 
here on appeal is whether the exceptional circumstances allow 
for the assignment of the requested 100 percent rating.  The 
Board finds that they do as the medical evidence clearly 
shows that the veteran is rendered totally unemployable as a 
result of service-connected disability.  As such, assignment 
of a 100 percent rating on an extra-schedular basis is 
granted for the entire period of time here in question.  
There is no need for the assignment of staged ratings.  


ORDER

A 100 percent rating for hypertensive heart disease is 
granted as of March 3, 1994, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


